Title: To John Adams from Samuel Stanton, 10 June 1797
From: Stanton, Samuel
To: Adams, John



Sir,
Philadelphia June 10th: 1797

I have for sometime past had an Intention of doing myself the Honour of writing to you but delay’d it thinking that perhaps before this, I might have had the pleasure of waiting upon you.—I wish America well, no Man can wish her better And I will with infinite Satisfaction defend her against the Attempts of the French or any power.—If your Excellency thinks proper to give me a Lieutt. Colonel’s Commission—in the Army of the united States, I will immediately officially resign my Commission to the British Minister and put a Copy thereof in all the Papers. (The Etiquette is this, that if an Officer does not purchase, he cannot sell or even resign without leave, but its invariably admitted that where you purchase, you sell or resign at pleasure. As I purchased, no Difficulty remains here.) It is immaterial whether in the Horse, Boot, or Artillery. Having been 20 years and upwards an officer I can take upon myself to say, that I know the Duty and nature of either as well as it can be known—My late Brother Gilbert of the 2d Battallion of the Royal Artillery, took as much pains to instruct me (tho’ I was then an Ensign in the 51st) when quite a Lad, at Woolwich &Ca in The Duty of an Artillery Officer, Engineer &Ca. that I know it as well as if I was one—I can also draw extremely well, & am an excellent draftsman. With Respect to a Corps of Horse or foot I am so well beloved in America that I could very soon raise either. But whether I raised them myself, or whether drafted from other Corps, I can only add with great truth, if you will do me the favour to let me have the Command, that for Dicipline, neatness, alertness & in fine every military requisite—They will be equalled—by none.—I offer you my humble Services at a time of life (36) which is the most likely to render them beneficial to you; youth past; and manhood & twenty years experience, with a Constitution not in the least impaired by Folly; and which no Climate, or fatigues of War, ever affected.—The moment you satisfy me on this Head, I will write the Minister, as I could not accept a Commission from another power, with any degree of propriety, till I had resigned I would not with to do the business by Halves, but to take the Oath of Allegiance to the united States & serve America the remainder of my life.—If, (I am only making the supposition to your Excellency) my offer should not be accepted, in that Case of course I would not wish it should be known that I had made any proposition, but that everything should remain within your Excellency’s breast. There’s no impropriety in my Conduct I have bled twice in the Service, lost 3 Brother’s all Officers in defending their Country, yet owing to our friend’s having been 14 years nearly in the Minority neither of us were ever promoted according to desert. I have been four Month’s shut up here And the British Ambassador from a variety of causes says with great reluctance & regret that he has it not in his power to serve me in money matters. I would enclose his Letter but  its gone to the British Consul at Norfolk. My Creditors will not come to Terms because they think I should go immediately to England. What can Sir be dearer than Liberty; I cannot brook the Idea of taking the Benefit—I abhor it. If I could I must be 6 Months in actual Confinement and then probably three more before I could get out—If I wait till I write home again that will take 5 Months And my patience is really worn out. Its particularly hard, as a Property upwards of 20,000 £ has devolved to me in consequence of my late Brothers’ Roberts’ death; late Governor of Cape Coast, but his Agents or those who I was informed by letter were his Agents, have returned all my Bills & pretend they are not so; As soon as I write home again the business will be cleared up, and was I in the service of the united States, it would not prevent my recovering that Property. Had I entered your Service and of course put all Idea of going to England out of the question, my Creditors would wait till I wrote home and I could get immediately liberated, As Gt Britain and America are at peace (which I sincerely hope they may forever be) I could with great propriety hold a Commission from both Powers—I should not at all be blamed for serving America—so that it might be managed this way, Altho’ I must confess I would rather have it all one way, or all another. If your Excellency should acquiesce to my first proposition, if I might request a favour it would be, to be constantly on actual Service, and whenever any very particular or hard service was required I should solicit the favour of being sent upon it, that I might have an opportunity of distinguishing myself. I am well acquainted with General Wilkinson, and as I told Major Hoops I never knew an Officer whom I would sooner serve under than him—I am confident nothing would give Genl. Wilkinson more pleasure than to hear of such a thing taking place. And almost every other American Officer who has been in Town since I have been in Philadelphia I have been acquainted with & much friendship subsists between us. Another thing which will make me ever beloved in America is my noble Defence of General Washington’s Character &ca. against Paine—its equal to Iunius. It would have been out before now, had I been at large; I am afraid I shall not be able to publish it ‘till I am.—I must beg leave to embosom another I must beg leave to embosom another matter and trust in your Excellency’s kindness to pardon it. From the Circumstance of the Bills, you must know Sir how very irksome it is for me as a foreigner for all Resource from England is cut off for 4 or 5 months. And I cannot even get my pay. Its in vain to offer a Bill of any description. And indeed at present I do not know exactly how to draw for from a Letter I had from the Duke of York when in the West Indies, I suppose by this I am in the House. Consequently it will strike your Excellency very forcibly That I must be inconvenienced which I really am—More so than I can describe. My Debts in America amt to about 1800 Dollars what I am confined for 2 or 3 Hundred—It is however my first consideration to settle all, otherwise I should be instantly troubled again—But Sir the principal thing of all is to get a temporary supply to support me while I am here, & until I can get matters right. It gives me great pain to intreat your Excellency to spare me the loan of a supply for this purpose, provided my offer is not accepted; should it be, there will be no necessity for it. I have heard so much of your Excellency’s goodness of Heart, that I thought I had better not hide anything from you.
Be assured that I am /  Sir /  with the greatest Respect / your Excellency’s /  devoted & most humble servant


Saml. StantonCaptain British Army